Citation Nr: 1044111	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a neurological disorder to 
include peripheral neuropathy and chronic polyneuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1950 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which denied the Veteran's claim for service connection 
for peripheral neuropathy.

The Board remanded the instant matter in June 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A neurological disorder, to include chronic peripheral neuropathy 
and chronic polyneuropathy, was not present in service, has not 
been continuous since discharge from service, and is not 
otherwise related to service, including in-service herpes simplex 
skin lesions.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
neurological disorder to include peripheral neuropathy and 
chronic polyneuropathy have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in a letter in June 
2005.  This letter notified him of the evidence required to 
substantiate his claim for service connection for peripheral 
neuropathy.  This letter informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining evidence 
from other agencies.  This letter provided proper preadjudication 
notice to the Veteran accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in a 
letter dated in March 2006, but issued after the Board's June 
2009 remand, and the initial adjudication of the claim.

The Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  See Pelegrini, supra.  The 
timing deficiency with regard to the March 2006 letter was cured 
by readjudication of the claim in a January 2010 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has met the duty to assist the Veteran in substantiating his 
claim.  The Veteran's service treatment records, excerpts of his 
service personnel records and private treatment records have been 
obtained.  He has been afforded a VA examination and the Board 
obtained a Veterans Health Administration (VHA) opinion, which 
provided the necessary opinions and rationales.  

A September 1999 private treatment record had referenced the 
Veteran's previous treatment with a neurosurgeon for complaints 
of hand and leg numbness.  The Veteran did not respond to a 
November 2009 letter informing the Veteran that an appropriate 
authorization was required for VA to obtain such private 
treatment records.  VA is only obligated to obtain records that 
are adequately identified and for which necessary releases have 
been submitted.   38 C.F.R. § 3.159(c)(1).

The Board remanded the instant claim in June 2009 to afford the 
Veteran a VA examination.  Proper notice under Dingess/Hartman 
was also to be provided.  A VA examination was conducted in 
August 2009 and proper Dingess/Hartman notice was provided.  The 
Board therefore finds that the RO has substantially complied with 
the Board's previous remand with regard to the instant claim.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent information to be obtained, VA 
may proceed with the consideration of the Veteran's claim.


Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection. The presumptive provisions of the statute and 
VA regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid. 38 C.F.R. §§ 3.303(d), 3.307, 3.309.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that a veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam area.  The diseases 
listed at 38 C.F.R. § 3.309(e), which include prostate cancer, 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda and 
acute or subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within one year, after 
the last date on which the Veteran was exposed to an herbicide 
agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, it must be shown 
that a veteran served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, a veteran must have been diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus 
between the currently diagnosed disability and service must 
otherwise be established.  See Brock, 10 Vet. App. at 162.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).




Factual Background

The Veteran contends that he suffers from peripheral neuropathy 
as a result of his exposure to herbicides while in Vietnam in 
1968.  He also argues that his current disability is the result 
of his recurrent herpes simplex skin lesions during service.

Service treatment records document findings of vesicles and 
papules on the left buttock in March 1952 with a diagnosis of 
localized papules and vesicles of questionable etiology.  
Recurrent herpes on the left buttock was reported in March 1955.  
In November 1956 the Veteran reported that he had had recurrent 
herpes simplex for the past six years.   Herpes simplex was noted 
on the buttocks in April 1965, May 1966, and August 1967. 

A February 1968 service discharge examination was negative for 
any relevant abnormalities and the Veteran denied from neuritis 
in an accompanying report of medical history (RMH).

A service dental treatment summary indicates that the Veteran 
underwent treatment at Tan Son Nhut Air Base in the Republic of 
Vietnam in February 1968.  A February 1968 Medical Recommendation 
for Flying Duty cleared the Veteran for flight duty was addressed 
to a unit Commander located on that Air Base and noted that the 
Veteran was "reporting to a new station."

During private treatment in January 1993, the Veteran reported a 
reoccurrence of a herpetic lesion on his left buttock.  These 
lesions reportedly occurred every one or two years.  An 
assessment of peripheral neuropathy, etiology unclear, was made.

Complaints of intermittent numbness and hypersensitivity over the 
right anterior thigh, particularly when in a seated position, 
were noted in a May 1997 private treatment note.  The Veteran 
reported a history of non-progressive peripheral neuropathy that 
affected his arms and legs.  

An impression of chronic and unchanged peripheral neuropathy was 
noted in a September 1997 private treatment note.  The etiology 
was noted to be unclear.

An August 1999 private treatment note reflects the Veteran's 
complaints of intermittent pain over the S1 dermatome of the left 
lower extremity and bilateral numbness of both feet.  An 
impression of intermittent left S1 radiculopathy with possible 
spinal stenosis was made.  Alternative diagnoses could not be 
ruled-out.

During private treatment in September 1999, the Veteran reported 
that he began having numbness in his hands and legs in 1987.  He 
began having pain and paraesthesias radiating into both feet 
beginning in the spring of the current year.  Physical 
examination revealed decreased vibratory sense in both legs, up 
to about the knee, and some patchy decreased pinprick sensation 
suggesting a stocking glove distribution.  Deep tendon reflexes 
were absent in the arms, knees and ankles.  Straight leg raising 
produced some discomfort but was not markedly positive.  A review 
of his recent lumbar magnetic resonance imaging (MRI) scan 
revealed impressive stenosis at the L4-5 area with almost total 
obliteration of the spinal canal.

An October 1999 private neurosurgical consultation reflects the 
Veteran's complaints of numbness of the upper and lower 
extremities for several years.  He had an onset of left hip pain 
last spring which had progressed over the next few weeks to left 
lower extremity pain, some pain in the right lower extremity, 
bilateral discomfort from the knees to the feet with pain in the 
feet.  A private nerve conduction study confirmed generalized 
peripheral neuropathy.  The examiner noted that the Veteran's 
problem was "highly complex" with a differential diagnosis of 
peripheral neuropathy superimposed on lumbar spinal stenosis and 
possible disc herniations at L4-5.

Private treatment records dated in October 1999 and October 2000 
show continued treatment for peripheral neuropathy.

In October 2008, the Veteran submitted an undated Associated 
Press article reporting that a scientist who worked on a study of 
the impact of Agent Orange on Air Force veterans alleged that the 
study may be underestimated the risk of cancer to Vietnam War 
veterans who were exposed to the defoliant.  

At an August 2009 VA examination the Veteran reported bilateral 
numbness and tingling in his hands and feet.  These symptoms 
first began in his hands in 1969, shortly after service.  He did 
not notice numbness of tingling in his feet until the 1980s when 
a nerve study confirmed that he was unable to feel anything in 
his feet and had noticed these symptoms since that time.  The 
numbness and tingling in his feet had increased since his back 
surgery approximately five years ago.  The Veteran presented in a 
wheelchair with braces on the lower extremities.   Following 
examination, the impression was peripheral neuropathy in the 
upper and lower extremities.

In an addendum to the August 2009 VA examination, the examiner 
reported that he had reviewed the Veteran's claims file and did 
not find any documentation that he had ever complained of 
numbness or tingling to his hands or feet.  His service discharge 
examination was negative for such complaints and revealed normal 
upper extremities, feet and neurological system.  The examiner 
opined that the Veteran's hand numbness was not related to 
service as there was no documentation of such symptoms during 
service and the Veteran himself reported that his symptoms began 
shortly after service separation.  The examiner further opined 
that the numbness in the Veteran's feet were not secondary to his 
hand numbness as the symptoms did not begin until 1980 and were 
most likely secondary to his lumbar spine condition.

In March 2010, the Veteran's representative submitted an article 
from the National Institute of Neurological Disorders and Stroke 
indicating that peripheral neuropathy described damage to the 
peripheral nervous system and was called polyneuropathy when it 
affected all limbs.  In the most common forms of polyneuropathy, 
the nerve fibers most distant from the brain malfunction first so 
pain and other symptoms often appear in both feet followed by a 
gradual progression up both legs.  Acute neuropathies such as 
Guillian-Barre syndrome appeared suddenly, progressed rapidly and 
resolved slowly as damaged nerves healed.  

The article went on to note that peripheral neuropathy could be 
caused by trauma or systemic diseases such as diabetes mellitus 
or kidney disorder.  Toxins such as heavy metals, industrial 
drugs or environmental toxins can cause peripheral neuropathy.  
Infections and autoimmune disorders such as herpes varicella-
zoster (shingles), Epstein-Barr virus, cytomegalovirus and 
herpes-simplex can cause peripheral neuropathy.  

The article reported that some neuropathies were caused by 
inflammation resulting from immune system activities rather than 
from direct damage from infectious organisms.  Inflammatory 
neuropathies could develop slowly or quickly and chronic forms 
could exhibit a pattern of alternating remission and relapse.   
Acute inflammatory demyelinating neuropathy, also known as 
Guillian-Barre syndrome, could damage motor, sensory and 
autonomic nerve fibers and most people recover from this 
syndrome.  CIDP usually damaged sensory and motor nerves, leaving 
autonomic nerves intact.

The Board obtained a June 2010 VHA from a physician and chief of 
the neurology section at a VA hospital.  The physician reported 
that he had reviewed the Veteran's service and post-service 
treatment records; conducted Medline research on 
polyneuropathies, herpes simplex and herbicides; and had reviewed 
a neurology textbook in preparing his opinion.   

The examiner noted the documentation of herpes simplex in the 
Veteran's service treatment records and that his February 1968 
service discharge examination was negative for any acute, 
subacute or chronic peripheral neuropathy.  He also detailed the 
Veteran's private treatment records.  The examiner opined that 
the Veteran's intermittent right arm numbness was most likely 
carpal tunnel syndrome as toxic metabolic polyneuropathy in the 
upper extremity was symmetrical and multiple examinations by 
different physicians did not reveal any neurological impairment 
in the upper extremities such as a stocking-type sensory 
impairment weakness or areflexia in both arms.  

In addition, the June 2010 VHA physician opined that the 
Veteran's current chronic peripheral neuropathy was not likely 
related to the herpes simplex shown in-service or to his exposure 
to herbicides.  

The physician elaborated that the service treatment records did 
not document acute autoimmune polyneuropathy following any of the 
in-service episodes of herpes simplex.  Herpes simplex is a 
deoxyribonucleic acid (DNA) containing virus that has a lipid 
envelope and which multiplied in the cell nucleus.  It remained 
quiescent for long periods of time in the nerve root ganglia and 
becomes demonstrable only sporadically if at all.  Stimulus 
triggered reactivated infection.  Herpes simplex may cause 
cutaneous lesions herpes labialis (cold sores of the upper lip, 
herpes genetalis or skin lesions elsewhere, such as on the 
Veteran's buttock), aseptic meningitis, herpes simplex 
encephalitis and a rare occurrence of Guillian-Barre syndrome.  

Guillian-Barre syndrome was a critical illness consisting of an 
acute autoimmune neuropathy that presents with symmetrical 
weaknesses that appeared between several days and two weeks 
following bacterial or viral infections.  There was proximal as 
well as distal weakness in the arms, trunk, neck and cranial 
muscles.  This weakness can progress total motor paralysis with a 
respirator failure and reflexes were usually absent.  Sensory 
examination was usually normal and CSF showed elevated protein 
with only a few lymphocytes.  There were no known causes of 
chronic inflammatory demyelinating polyneuropathy (CIDP).

The June 2010 VHA physician further opined that sensory 
complaints like tingling and numbness might begin in the feet 
before the hands in most cases for polyneuropathy.  This tingling 
and numbness was, in most cases, a symmetrical loss of sensation 
distally in a stocking distribution in the legs and a glove 
distribution in the hands.  

Additional symptoms of polyneuropathy included the distal loss of 
reflexes particularly in the ankles more than knees, at wrist 
more than elbow and progressed to have weakness in the feet and 
hands over a period of time depending upon the cause.  The 
Veteran suffered from chronic polyneuropathy predominantly 
sensory with impaired sensation up to the mid-thighs and the loss 
of reflexes in his knees and ankles from 1993 to 2005; he did not 
have any weakness of the arms and legs related to neuropathy.  He 
developed leg weakness following his January 2000 surgery which 
affected his gait, athletic and leisure activities.  

Chronic polyneuropathy was not associated with herbicide exposure 
under VA regulations and as detailed in VA's March 2010 news 
release announcing new regulations regarding disabilities subject 
to presumptive service connection due to herbicide exposure.  The 
Veteran has claimed that his tingling and numbness symptoms began 
in the late 1970s, his private physician reported the onset of 
these symptoms as approximately 1987 and the examiner's review of 
the documents did not indicate any relationship between the 
Veteran's chronic neuropathy and exposure to herbicide in 
service.

In a July 2010 addendum to the June 2010 opinion the VHA 
physician noted that the Veteran did not develop any autoimmune-
related acute Guillian-Barre Syndrome during service or after 
retiring in relationship to his in-service herpes simplex skin 
lesions.  Guillian-Barre syndrome presents within days and up to 
two weeks following a viral illness and presents with symmetrical 
weakness in the legs, trunk, arms and cranial nerves to the point 
of total paralysis.  

The Veteran developed chronic peripheral neuropathy years after 
his retirement from service.  He did not develop CIDP which is an 
acquired demyelinating neuropathy characterized by progressing or 
relapsing proximal and distal weakness with or without sensory 
loss.  Diseases associated with CIDP include melanoma, HIV, 
hepatitis C, collagen vascular diseases and diabetes; herpes 
simplex is not associated with CIDP.  CIDP was treated with 
intravenous immunoglobulin (IV IG).  The Veteran suffered from 
chronic peripheral neuropathy was that was not associated with 
his in-service herpes simplex skin lesions of the left buttock.

Analysis

The Veteran has a current disability as he has been diagnosed as 
having chronic peripheral neuropathy and chronic polyneuropathy.  
The Veteran's service treatment and personnel records confirm his 
in-country Vietnam service and that he had herpes simplex.  Thus 
an in-service disease or injury is also shown.

In order for the Veteran's current chronic peripheral neuropathy 
or chronic polyneuropathy to be recognized as service connected, 
the evidence must establish a link between this condition and an 
in-service injury or disease.  38 U.S.C.A. §§ 1110, 1116, 1131; 
Shedden and Hickson, both supra.

There is no evidence that peripheral neuropathy was directly 
incurred in service.  The Veteran has reported that his symptoms 
began shortly after service, and the clinical evidence does not 
show peripheral neuropathy until many years after service.  There 
is no other evidence that peripheral neuropathy had its onset in 
service or is directly related to service.

While the Veteran has submitted evidence that some forms of 
peripheral neuropathy can result from herpes simplex, the VHA 
opinions weigh against a link between the Veteran's peripheral 
neuropathy and herpes simplex.  Those opinions are to the effect 
that the Veteran's peripheral neuropathy is not of the type that 
would result from herpes.  The VHA opinions are ultimately more 
probative than the Veteran's treatise evidence, because the 
treatise evidence does not relate specifically to the Veteran's 
circumstances, while the VHA opinions do.

There is no other competent medical opinion linking the Veteran's 
peripheral neuropathy to his in-service herpes simplex, 
notwithstanding the generic evidence of a link in some cases.  It 
would require medical expertise to be able to say that the 
Veteran's peripheral neuropathy is the result of herpes simplex.  
Indeed, the medical professionals have noted the complexity of 
the Veteran's case and have at times been unable to determine its 
etiology.

In addition, chronic polyneuropathy is not a disease for which 
service connection can be granted for presumptive herbicide 
exposure.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Presumptive 
service connection is available for acute or subacute peripheral 
neuropathy that manifests within weeks or months of the last 
exposure and resolves within two years.  38 C.F.R. § 3.309(e) 
Note 2.  The Veteran's disability obviously did not resolve 
within two years and thus cannot be considered acute or subacute.  
There is no other competent evidence linking a current neurologic 
disability or disease to in-service herbicide exposure.  As a lay 
person the Veteran lacks the scientific or medical expertise 
necessary to link the disease to service.

The Board also has considered the Associated Press article.  This 
article, however, contains no information pertaining to 
peripheral neuropathy or other neurologic diseases and it cannot 
serve as a basis for establishing service connection.   

As the evidence is against finding a nexus between chronic 
peripheral neuropathy or chronic polyneuropathy and service, 
reasonable doubt does not arise and the claim is denied.  
38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for a neurological disorder to 
include chronic peripheral neuropathy and chronic polyneuropathy 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


